PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/403,288
Filing Date: 3 May 2019
Appellant(s): ARBOR PHARMACEUTICALS, LLC



__________________
Rebecca J. Kaufman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/5/22 appealing from the Office action mailed 9/2/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With respect to the 103 rejection of record the Appellant argues that the Examiner fails to establish a prima facie case of obviousness (Brief beginning p. 6). Specifically, Appellant argues “the Examiner argues that a skilled artisan would understand "[t]he functional equivalence of the promoieties demonstrated by the cited prior art would have made the substitution of one for another obvious, and thus made the instant species obvious." … The structural (and hence chemical) difference is striking and self-apparent.  Moreover, Sagi is directed to phenylalanine derivatives for use in treating a laundry list of different conditions … Sagi identifies thousands of potential prodrugs of this class but provides no biological data for any prodruq … Notably, Appellant does not concede that the alleged "prodrugs" of Sagi are indeed prodrugs, i.e., inactive forms of an active compound, at least because Sagi provides no biological data for any compound establishing its properties.”
This is not found persuasive.  As stated in the Non-Final Rejection of 9/2/2021 , Sagi et al., Heffernan et al., and Jandleit et al. disclose prodrug moieties for carboxylate groups that are of the same general type as that of Gangakhedkar et al., and act as functional equivalents.  The prior art not only clearly shows that the different promoieties were obvious substitutions for each other, but that they were generally perceived to be useful on a variety of different drug cores, thus showcasing the common utility of the disclosed promoieties.  The skilled artisan would have substituted the prodrug moieties of Sagi et al. for the moiety of Gangakhedkar et al. during the routine development, experimentation, and optimization of the properties of the methyl hydrogen fumarate prodrugs, and would have done so with a reasonable expectation of success in making an improved treatment for multiple sclerosis and psoriasis.
With respect to the nature of the compounds of Sagi et al., they are referred to therein thusly “The group represented by -CO-B in the compounds (1) of the present invention is carboxyl group chemically modified to form a prodrug which can be converted into carboxyl group in vivo” (emphasis added; see, for example, [0156]).  Without any specific conflicting teachings, e.g. evidence to the contrary, it is not appropriate to attribute any other properties to said compounds.  The lack of additional data is not somehow negative and it is not appropriate to attempt to use that as a teaching away from the broader teaching of their disclosed use as prodrugs.
The Appellant argues (Brief beginning p. 9) “The Examiner, however, points to the compound of Example 10 of Sagi, which contains the following alleged prodrug compound [structures omitted for compactness] … The Examiner reasons that because Sagi also describes yet another, very different prodrug moiety (among many others), shown below [structures omitted for compactness], that is also found in Gangakhedkar (also among many others), that "Sagi et al. showcases the practical interchangeability of promoieties ... " … In an attempt to buttress an argument of "functional equivalence," the Examiner then relies on Heffernan, argued to "showcase that the promoieties of the prior art. .. were not only known but they were known to be interchangeable" simply because Heffernan identifies, among countless other compounds, the following structures [structures omitted for compactness] … neither Heffernan nor any of Gangakhedkar, Sagi, or Jandeleit, disclose or teach that promoieties as a class, or even any particular ones, were "known to be interchangeable." … Examiner relies on Jandeleit as disclosing prodrugs of yet another type of active compound including the following two compounds, again out of thousands, alleging Jandeleit "calls out the promoieties as equivalents" because Jandeleit claims without description, among countless other compounds, the following compounds [structures omitted for compactness]”.
This is not found persuasive.  It is clear from the prior art that the promoieties of Gangakhedkar et al. and those of the instant claims were well-known, were commonly used, and were seen as equivalents.  The different groups were all used as promoieties for carboxylic acid-based drugs, and not merely called out in a random Markush grouping, thus establishing them as functional equivalents.
  With regard to the Appellant-argued thousands of promoieties, the cited prior art does encompass a significant number of compounds utilizing promoieties, but as stated in the prior Office actions all of the art cited in the rejections specifically calls out the promoieties of the instant claims and the promoieties of Gangakhedkar et al.  This is generally held to be a disclosure of a preferred embodiment, and there are not thousands of these to choose from.  As stated in the prior Office action “It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.”  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
The Appellant argues (Brief beginning p. 12) “The Examiner must also establish a reasonable expectation of success. See MPEP § 2143(I)(b). Yet, the Examiner has done no more than shown that (i) the promoiety component of the claimed compound was disclosed in the prior art as an alleged promoiety that theoretically could be chemically appended on carboxylic acid groups and (ii) theoretically could potentially improve (or even worsen) a myriad of drug properties. Appellants respectfully submit this is insufficient to establish prima facie obviousness.”
This is not found persuasive.  As disclosed by Gangakhedkar et al. the prodrugs, e.g. in Table 1, all show some improvement over the comparator, dimethylfumarate.  For example, all of them show improved stability to alkaline pH versus the control, the majority show significant resistance to the liver assay (a proxy for the undesirable first pass effect), etc.  Within the teachings Gangakhedkar et al. there appears to be quite a high level of success, and based on this there would have been a high expectation of success in using the art-recognized promoieties as functional equivalents.  Obviousness requires a reasonable expectation of success, not absolute predictability of success.
The Appellant argues (Brief beginning p. 12) “If anything, the Examiner is making an "obvious to try" argument based on choosing via hindsight one of countless promoiety options presented in Sagi. This rationale fails, however, because the prior art does not provide a finite number of predictable solutions to any identified problem. Takeda Chem'l Ind. v. Alphapharm Pty., 492 F.3d 1350, 1359-1360 (Fed. Cir. 2007). Indeed, the Federal Circuit recently affirmed a Board holding of non-obviousness of a pharmaceutical invention where the challenger had described the prior art as "disclos[ing] the problem, ... the solution, ... and the way to find the solution," holding that such an analysis "ignores the reasonable-expectation-of-success requirement" because the prior art must do more than "direct[] a skilled artisan to try combining [the prior art]."”
This is not found persuasive.  As stated in the Non-Final Rejection of 9/2/2021 as well as previous Office actions, and restated above, the prior art discloses a limited number of preferred embodiments and not “countless promoiety options”, as argued by Appellant.  With respect to the arguments drawn to Teva v Corcept, the fact pattern therein is different than that of the instant case.  In the instant case there is positive recitation of success utilizing different promoieties on MHF (see, for example, Gangakhedkar et al. supra) whereas in the agued case “the evidence support[ed] that [a skilled artisan] would have had no expectation as to whether co-administering dosages of mifepristone above the 300 mg/day threshold set forth in the Korlym label would be successful” and testimony from Dr. Greenblatt ““unequivocally” stated a skilled artisan “would have no expectation as to whether the co-administration of 600 mg of mifepristone with ketoconazole would be safe.””  Further, the opinion clearly discusses that the reasonable-expectation-of-success analysis must be tied to the scope of the claimed invention, which was drawn to a single, specific, safe does (i.e. 600 mg of mifepristone), whereas in the instant case the claims are generally drawn to millions of different promoieties on MHF.
The Appellant argues (Brief beginning p. 13) “Importantly, the Examiner's argument also requires that an ordinary artisan would have selected a particular compound from Gangakhedkar for further modification, such as the Examiner's choice from many, i.e., Gangakhedar's compound (3). Yet, there is no teaching or suggestion in Gangakhedkar of a problem that remains to be solved. That is, the reference discloses certain prodrugs of MHF that are said to have desirable properties and more specifically, solved the problem in the art identified by Gangakhedkar, i.e., gastrointestinal side effects.”
This is not found persuasive.  While the Appellant has not specifically called it such, this is a lead compound analysis, however, the straightforward substitution of a promoiety for another recognized promoiety does not require a lead compound analysis.  This is a simple obvious to substitute situation, there is a clear teaching towards, and there are no secondary considerations teaching away from the modifications necessary to provide the instant compounds.
While it is not necessary to show obviousness in the instant case via lead compound analysis, for the sake of compact prosecution the Examiner will describe in brief how the instant species would also be obvious under the lead compound analysis.
For the instant species the application of lead compound analysis can begin with the parent active drug, methyl hydrogen fumarate (MHF).  As stated in the prior Office actions, the use of MHF was known and said use was known to be useful for the treatment of, for example, multiple sclerosis.  Additionally, it was known that MHF had undesirable problems such as gastrointestinal upset and poor ADME properties which were ameliorated by the addition of a promoiety.  It would have been obvious to one of ordinary skill to take the lead compound methyl hydrogen fumarate, and append promoieties to it, as taught by the prior art, to improve the properties of the compound, again as taught by the prior art.  Further, it would have been obvious to use promoieties that have been shown to be used in equivalence as those disclosed by the prior art, and one of skill would have done so with a reasonable expectation of success.
With respect to the argument drawn to there being no teaching or suggestion in Gangakhedkar et al. of a problem that remains to be solved, as was abundantly clear in the disclosure of Gangakhedkar et al. the differing promoieties provided different improvements (e.g. greater or lesser stability in enterocytes, liver, plasma, etc.) thus showcasing that the different promoieties provided different benefits, with no single compound being the zenith of prodrugs.  Further, Gangakhedkar et al. teaches that the different properties can be useful for different end goals (e.g. the desired properties for oral administration are not necessarily the same as for intravenous administration), thus making the development of different properties potentially extremely valuable.  The further development of prodrugs of methyl hydrogen fumarate would have been viewed as useful by one of ordinary skill in the art upon reading the disclosure of Gangakhedkar et al.
The Appellant argues (Brief beginning p. 15) “As explained in the two declarations of renowned MIT's Novartis Distinguished Professor of Chemistry Dr. Alexander Klibanov, even if a skilled artisan were to seek out additional prodrugs of MHF, they would not have been motivated to use prodrugs with a pendant heterocycle group because Gangakhedkar suggests such compounds would have poor pharmacological properties for a drug designed to adequately raise plasma levels of MHF … the Examiner has failed to give appropriate weight to Dr. Klibanov's reasoned assessments, which are directed to (among other things) the desirability of and motivation to select and modify any particular compound found in Gangakhedkar to arrive at new prodrugs of MHF … [Dr. Klibanov] has presented a detailed, reasoned opinion based on identified facts … While the Examiner presents a competing lay assessment, Dr. Klibanov's factually-based, reasoned assessment founded on decades of experience cannot be ignored merely because the Examiner can present a hypothetical, alternative "hypothesis" and reading of Gangakhedkar.”
This is not found persuasive.  As stated in the Non-Final Rejection of 9/2/2021 , the primary reference and the Wederberg et al. reference (cited by Dr. Klibanov) teach that the cleavage of the prodrug too soon (e.g. in the GI tract or in the enterocytes) is to be avoided, and that this class of drugs is susceptible to the first pass effect (i.e. an undesired effect).  In Table 1 of Gangakhedkar et al. it is shown that compounds 3 and 8 are both rapidly metabolized in the plasma (as is the case for all the tested Gangakhedkar et al. prodrugs), so the eventual cleavage of the promoiety is not a problem.  This plasma cleavage, which avoids problems cited by Gangakhedkar et al., Klibanov, and Wederberg et al. is ignored in the declaration of Professor Klibanov; the only mention of plasma in the declaration is to repeat the data of Gangakhedkar et al. (i.e. the word plasma appears in said table) and to discuss degradation “before it gets to the plasma” (i.e. not related to the cleavage in the plasma).
The declaration(s) of Dr. Klibanov focus on the enterocyte cleavage which is clearly and specifically taught away from by both the primary reference, Gangakhedkar et al., and the Wederberg et al. reference that was cited by Professor Klibanov.  Further, as previously argued, the benefits that are clearly delineated by Professor Klibanov with respect to the CaCo2 assay, i.e. the cleavage of the promoiety, are available via other means such as the plasma enzymes which in all cases are as at least as fast as the CaCo2 enzymes in cleaving the promoieties.  With respect to the GI and liver assays, these have been previously discussed, and as shown by Wederberg et al. stability to both is preferable, which are properties that are exhibited by, for example, the compounds maligned by Professor Klibanov.
Further, as stated in the Non-Final Rejection of 9/2/2021 as well as previous Office actions , the cited prior art shows the carrying forward of a compound for further testing (e.g. compound 3 of Gangakhedkar et al.) which is strongly indicative of a preferred embodiment, yet in this case a preferred embodiment which was disregarded in the declaration.
The Appellant argues (Brief beginning p. 16) “even if a skilled artisan were to modify the compounds of Gangakhedkar, and even if a skilled artisan also chose to begin with the allegedly "exceptional" compound (3) of Gangakhedkar, the Examiner at best presents an "obvious to try" argument based on choosing one of countless promoiety options presented in Sagi in the hope that one might perform even better. This rationale fails, however, because the alleged prior art does not identify a problem with compound (3), let alone provides a finite number of predictable solutions to any problem.  Takeda Chem'l Ind. v. Alphapharm Pty, 492 F.3d 1350, 1359-1360 (Fed. Cir. 2007).  Critically, Sagi provides no biological data on which a skilled artisan could rely to predict with reasonable certainty whether any particular modification of compound (3) would or would not work.
As to a reasonable expectation of success, as attested to by Dr. Klibanov, prodrug metabolism was generally unpredictable, with the activity of esterases necessary for the metabolism of MHF-prodrugs having substrate specific activities; in plain English, this means that small structural changes often result in dramatic and unpredictable effects on prodrug metabolism "making it difficult to determine which [enzymes] ... will be most actively involved with the metabolism of any specific ester prodrug until experimentally elucidated" and their reactivity is "unpredictable in advance and can only be determined by direct experimentation."”
This is not found persuasive.  The straightforward substitution of a promoiety for another recognized promoiety does not require a lead compound analysis, and in the instant case the fact pattern is not comparable to Takeda (i.e. this is a simple obvious to substitute situation, there is a clear teaching towards, there are no secondary considerations teaching away from the modifications necessary to provide to obvious compound as in Takeda, etc.).
With respect to the biological data, the primary reference, Gangakhedkar et al., discloses not only methods which were used to test the compounds both in vitro and in vivo, but also give guidance as to how additional factors could be tested (see, for example, the Examples and Descriptions on pp. 85-101).  The methods employed (e.g. the enzyme assays and bioavailability assays) are well-known to those of skill in the art and commonly used, the determination of the efficacy of any of the MHF prodrugs would have been routine.  The fact that the other cited references don’t have similar data does not somehow negative the teachings within Gangakhedkar et al., and they aren’t necessarily relevant as the cores therein aren’t methyl hydrogen fumarate.
With respect to the argument drawn to the expectation of success, it is well-understood that the pharmaceutical arts are unpredictable, and the amount of effort required that is considered to be reasonable is inversely proportional to the predictability of the field.  The fact that direct experimentation may be needed, by itself, is not sufficient to provide a lack of expectation of success in an area where high levels of experimentation are routine and typical.  Further, the prodrugs which have relevant biological data, e.g. those of Gangakhedkar et al. in Table 1, all show some improvement over the comparator, dimethylfumarate.  For example, all of them show improved stability to alkaline pH versus the control, almost all show significant resistance to the liver assay (a proxy for the undesirable first pass effect), etc.  Based on the teachings within Gangakhedkar et al., wherein there appears to be quite a high level of success, there would have been a very high expectation of success in using the art-recognized promoieties as functional equivalents.  Even the Appellant cited Maag disclosed an example with the well-known morpholinyl ethyl prodrug that provided a compound which “has greatly improved solubility at lower pH values and is rapidly converted to mycophenolic acid in plasma. The prodrug demonstrated a remarkable two-fold increase in bioavailability compared to the parent in the monkey.” (see, for example, pp. 13 and 14).  This not only shows that the instantly claimed heterocyclic esters were known and used, but further showcases the known utility of the morpholinoethyl ester as a promoiety, and the utility of cleavage of said promoiety in the plasma as well as the success thereof.  Obviousness requires a reasonable expectation of success, not absolute predictability of success.
The Appellant argues (Brief beginning p. 18) “Heffernan Teaches Away and Establishes There Would Have Been No Reasonable Expectation of Success. Fortunately, the Board need not assess the Examiner's speculation or guess as to what a skilled artisan would expect. The Examiner's two additional secondary references-Heffernan and Jandeleit unequivocally demonstrate that the removal of this oxygen atom would be expected to result in failure, evidencing a lack of reasonable expectation of success and indeed teaching strongly away from the claimed invention … Heffernan does provide extensive biological data for simple prodrug compounds, including the same prodrug moiety as Gangakhedkar (compound 21 a) and of the instantly elected compound of the invention (compound 24) … Heffernan provides detailed biological data comparing compounds 21 a and 24 to the active, parent compound, i.e., the drug intended to be delivered … This data measured how effectively these prodrug derivatives worked to raise active drug concentrations in plasma compared with the starting drug. As noted, the critical goal of prodrug delivery for MHF is to raise plasma levels of MHF in the body while ensuring proper pharmacokinetics.”
This is not found persuasive.  As stated previously Heffernan et al. was included to show the further support the commonness of the promoiety of Gangakhedkar et al. and the promoiety of Sagi et al./Heffernan et al./Jandleit et al., and how they were used interchangeably.  Moreover, the Appellant has cited Maag as a general showing of the state of the art with respect to prodrugs of carboxylic acids, and therein it also shows the utility of the morpholinoethyl ester in improving the properties of the parent drug it was appended to.  Heffernan et al. reinforces what is known in the art, which is that a high level of experimentation is required, and expectation of success is low and considered to be reasonable.  A single example does not somehow teach away from the common understanding of the utility of promoieties such as well-known morpholinoethyl ester.
The Appellant argues (Brief beginning p. 21) “The criticality of Heffernan is buttressed by Jandeleit. Jandeleit provides no data on the prodrug moieties identified by the Examiner, instead pointing a skilled artisan to prodrug moieties that, unlike the claimed invention, lack heterocycles. Jandeleit does not provide a reasonable expectation of success that the claimed promoieties would work, but instead notes that without "biological or pharmacological data to indicate which if any of the substituted neopentenyl esters release the prodrug in vivo," there is no indication which ones "would therefore be useful for enhancing the oral bioavailability of the corresponding drug." (Jandeleit at p. 2; Exhibit C, Klibanov Decl. (2nd) at ¶ 15.)”
This is not found persuasive.  It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994). It is clear from the cited prior art that the use of the claimed promoiety on a carboxylic acid was well-known and know to be useful for a variety of different cores, including as disclosed by Jandeleit et al., a point which is further supported by the Appellant cited Maag (supra).
The Appellant argues (Brief beginning p. 22) “Appellant has presented evidence of secondary consideration of non-obviousness in the form of "unexpected results." … Appellant provided clinical data showing that the compound diroximel fumarate, which is encompassed by the pending claims, performed significantly better than another prodrug, dimethyl fumarate, with regard to GI adverse events. (Exhibit D.) Second, Appellant provided a press release discussing phase Ill clinical trial data, noting the statistical superiority of diroximel fumarate to DMF in treating a form of multiple sclerosis. (Id.) The Examiner previously accepted this evidence, issuing a Notice of Allowance of similar claims, as sufficient to overcome obviousness with previous claims drawn to this specific compound. (See January 6, 2020 Notice of Allowance.)  In the Office Action, the Examiner argues that because the pending claims are now drawn to a genus of compounds, there is insufficient nexus between the unexpected results and the scope of the claims.  (OA, pp. 53-54.) Nonobviousness of a genus may be supported by data showing unexpected results of a species where there is a basis for reasonably concluding the genus of compounds would behave similarly. (MPEP § 716.02(d); In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).) Here, the Examiner has argued that prodrug moieties are "functional equivalents." If this was indeed the case, then a skilled artisan would expect that the claimed genus of compounds, which describe a small class of alkyl-linked heterocycle-containing prodrugs of the same active core (MHF) would share the unexpected benefits of diroximel fumarate.  On the other hand, if it is not the case, then the Examiner's position that there was a reasonable expectation of success that the virtually unlimited (and much broader) genus of prodrug moieties of the prior art (attached to entirely different active cores) could be substituted one for another to arrive at improved MHF-prodrugs must fail. In simple terms, the Examiner applies two different standards to evaluating obviousness and objective evidence of non-obviousness that are inherently incompatible. It has to be one or the other, but in any event, either conclusion supports the patentability of the claimed invention.”
The arguments from Appellant regarding unexpected results are  not found persuasive.  The standards of law for the determination of obviousness and the determination of the scope of supported unexpected results are not the same.  It is not appropriate to conflate the two in the fashion that the Appellant appears to be undertaking.  The obviousness rationale is generally drawn to a reasonable expectation of success of a single compound, i.e. the elected species, not the reasonable expectation of unexpected and unpredictable superior results existing across a genus of millions of different prodrugs of MHF, as in the instant independent claims. The exception being when there is reason to believe that the properties of one structure or core would reasonably be expected to extend to other structures. Such is not the case here.
In the cited Kollman decision the court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.
In the instant case the argued showing of results for diroximel fumarate, which appears to be taken from the data of a third party (i.e. Alkermes), are drawn to the properties of a single compound.  This limited showing does not support that similar results would be obtained for the broad range of claimed compounds of the independent claim.  While it does not negatively impact the value of the showing of said superior properties, it is worth reiterating that the instant disclosure does not have proper written description support to claim diroximel fumarate.

The Appellant requests that the rejections based on the double patenting rejection be held in abeyance until allowable subject matter has been found in the instant application.
Said rejections are maintained for reasons of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J. D./	
Examiner, Art Unit 1627 	

Conferees:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.